Title: To James Madison from William Grayson, 14 November 1785
From: Grayson, William
To: Madison, James


Dear Sir
New York Nov. 14th. 1785.
On inquiring at the Office for F. A. I find it is uncustomary to give copies unless by special direction of Congress, a circumstance I did not advert to, when I was writing to you last. I shall therefore give you the best information in my power from memory. Mr. A. says that a Commee. of merchts. from Glasgow waited on him in London & told him their business was to lay the affair of the debts before parliament; that he dissuaded them from taking this step, as he was apprehensive it might be productive of disagreable consequences; by holding out the idea of a speedy accomodation of all subjects of dispute. That he had some conversation with Lord Caermarthen on the subject of the debts among other things.
That his Lordship mentioned to him the bill for opening the Courts of justice, and that the same he had understood had been lost by the accidental circumstance of a frost. That his Lordship objected to the loss of interest which was to be incurred by that bill, & farther apprehended great losses to the Brittish merchants by the emigrations to Kentucki. That with respect to the interest Mr. Adams had urged, the calamities of war, the sufferings of the debtors & the infraction of the treaty in other instances on their parts; & that as to the injuries apprehended from the emigrations to Kentucki he concieved they were groundless, as few persons Went to that country who did not greatly better their situations; & as there was a regular administration of justice in those quarters, such removals were undoubtedly of advantage.
That upon the whole interest & policy dictated to them to act with moderation, & give time to the distressed debtors to make payment, that the loss of the negroes carried off, & the product of their labor, as well as the want of the fur trade arising from the posts being withheld were real & heavy grievances on the debtors & furnished strong reasons against a rigorous exaction of claims. This I think is the substance of what Mr. A. has remarked, to the best of my memory; from his subsequent correspondence, it does not appear to me to be probable that any thing will be done very speedily, in this or any other business. Mr. Adams thinks nothing will touch them but restraints laid on their trade by Congress: At the same he insinuates that such restraints may eventually produce hostilities. Upon the whole it is difficult to determine whether the bill alluded to ought to pass this session or not, I was in great hopes it would have been in my power to have giv’n you better information before this but the last letters mention nothing about the matter.
By last Post the delegation wrote to the Governor giving their reasons for not assenting to the requisition; their design was only that the will of the State might not be fettered by their acts. If the State for the sake of preserving public credit should think it expedient to pass a legislative act complying with the requisition I then beg leave to submit to your consideration the propriety of purchasing in different parts of the Continent as many certificates of interest, as that when added to the interest due the citizens of the State on liquidated certificates may be equal to two thirds of their proportion of the same, having in contemplation at the same time the one fourth of the requisition of 1784 which remains yet to be satisfyed as far as it relates to facilities. This mode I should think would be preferable to that of laying an interest tax on the Citizens for the full two thirds of the States proportion, as thereby a competition would be raised & the interest of course obtained on worse terms than if the purchase was conducted as far as relates to the deficiency by State agents. With respect to the interest due the Citizens of the State, perhaps an interest tax pro tanto may be an eligible mode. Some of the delegates have it in contemplation [to] recommend to their States to purchase principal, which may be now had at 2/8 in the pound without charging for the back interest; however I do not concieve this to be the interest of our State. Her claim agt. the Continent for the Western expedition must be soon allowed, is a credit in some shape or another. It is beside expected the sales of the Western lands will very soon greatly diminish the domestic debt; of course the demands on our State will be lessened according to such diminution.
I am sorry to inform you that the Surveyors from the back Country have returned without doing any thing more than merely making a beginning. They have alledged in excuse the advanced season of the year, & the unsettled situation of Indian affairs. The Eastern Surveyors Who have returned this Way, speak of the country in the highest style, & talk of nothing but forming confederacies, purchasing townships, & settling the country à la mode New England. Indeed from every appearance it is plain to me, the influx into that country from the Eastern States & the State of N. Jersey will be beyond the most sanguine expectation. The Consular arrangement has been before Congress since you left this; & nothing was done except that of vesting the Ministers and chargè des affaires at foreign Courts with the powers of Consuls general. The ballance remains for the new Congress.
Yesterday the English & French packets both arrived, but do not understand they have brought any news of consequence. Indeed their contents have not yet got abroad. From Yr. Affect. fd. & Most Obed Servt.
Willm. Grayson.
N. B. the part of this letter which relates to a certain subject is entirely confidential.
 